DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Status of Claims
3.    This Office Action is in response to the application filed on 12/29/2020. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0166529 A1) in view of Oh et al. (US 2019/0173620 A1) further in view of Dahlman et al. (US 2020/0351914 A1).

For claims 1 Chen teaches a method of wireless communication of a user equipment (UE) (see paragraph 8 “a method of handling random access (RA) procedure in bandwidth part (BWP) switching”), comprising: 
receiving a request from a base station to initiate a random access procedure in a connected state (see paragraph 8 “receiving, by a UE, DCI including a BWP switching indication via a PDCCH when the UE performs a first RA procedure on a first BWP; and performing, by the UE, at least one of plurality of procedures in response to the BWP switching indication” and paragraph 38 “RA in RRC_CONNECTED”); 
(see paragraph 72 “determining whether sufficient RA resources are available for a BWP” and paragraph 67 “determination of current active BWP with timing resource”, paragraph 92 “the first BWP may refer to a previous UL/DL active BWP, and the second BWP may refer to a current UL/DL active BWP”); 
when the first bandwidth part does not contain any random access resource that is available (see paragraph 39 “during RRC_CONNECTED requiring an RA procedure, e.g., when no PUCCH resources are available”): 
switching to a second bandwidth part that contains one or more random access resources that are available (see paragraph 4 “new radio (NR), the UE may switch from one BWP to another BWP when a particular condition is satisfied”, paragraph 72, Fig. 1 “continue with the RA procedure on a second BWP when certain condition(s) is satisfied. For example, the condition may be that the second BWP is configured with RA resource(s) and D-SR resource(s)-RA resources are available for second BWP”); and 
transmitting a preamble sequence at a first random access resource selected from the one or more random access resources that are available, the first random access resource being at least a first time duration subsequent to the request, wherein the first time duration includes a time duration allocated for preparation of a physical uplink shared channel (PUSCH) (see paragraph 41 “Uplink Shared Channel used in the RA procedure”, paragraph 42 “RA preamble is selected by the UE’s MAC entity and transmitted to NW (e.g., a base station) on the pre-configured common RA resources (or common Physical Random Access Channel (PRACH) resources/occasions… the RA-RNTI may be calculated by a pre-defined formula (preparation) associated with the time (preparing time resource) … the RA resource on which the RA preamble is transmitted”, paragraph 44 “to select the associated PRACH resource and/or the associated preamble sequences”, paragraph 4 “a UE request by the network (NW) to switch its current BWP to another one during a preamble (preamble sequence) transmission”, and paragraph 41 “RA preamble (msg1) is transmitted on the Random Access Channel RACH (resource) in UL”); 
when the first bandwidth part contains the one or more random access resources that are available: 
transmitting the preamble sequence at a second random access resource selected from the one or more random access resources that are available, the second random access resource being at least a second time duration subsequent to the request, the second time duration being shorter than the first time duration (see paragraph 42 “RA preamble is selected by the UE’s MAC entity and transmitted to NW (e.g., a base station) on the pre-configured common RA resources (or common Physical Random Access Channel (PRACH) resources/occasions”, paragraph 44 “to select the associated PRACH resource and/or the associated preamble sequences”, paragraph 4 “a UE request by the network (NW) to switch its current BWP to another one during a preamble (preamble sequence) transmission”, paragraph 41 “RA preamble (msg1) is transmitted on the Random Access Channel RACH (resource) in UL”).
Chen does not explicitly teach first and second time duration and one being shorter than the other one.
However, Oh teaches that the whole system bandwidth 410 is divided into one or more bandwidth parts (BWPs), i.e., BWP#1 402, BWP#2 403, BWP#3 404, AND BWP#4 405. And other possible BWP configurations (see paragraph 78). In addition, Oh teaches CORSETs configurations of different BWP (see paragraph 80). In addition, Oh teaches UE transmitting configured preamble by UE for use by the base station (BS) (see paragraph 131). In addition, Oh teaches the UE may perform the second UL transmission on the second UL transmission resources with a short scheduled interval among the configured second UL transmission. And the BS may configure the second UL transmission resources with short scheduled interval in order for the UE to perform in the second UL transmission more quickly for supporting low-latency services. And the UE may perform the second UL transmission on the second UL transmission resources with short scheduled interval preferentially among the second UL transmissions scheduled. When the UE performs the second UL transmission on the second UL transmission resources with short scheduled interval, the second UL transmission on the second UL transmission resources with long scheduled interval is more delayed until the next resources becomes available, and thus, if necessary, the UE may perform the second UL transmission on the second UL transmission resources with the long scheduled interval (see paragraph 184 and paragraph 186).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Ho in the RA procedure in BWP switching of Chen in order to configure a BWP with short scheduled interval transmission to support low-latency services (see Oh: paragraph 36 and paragraph 86).
The motivation for this combination is configure UE to support ultra-reliable and low-latency communications (URLLC) where the URLLC is targeted for mission-critical cellular–based communication services such as remote robots and machinery control, industrial automation, unmanned aerial vehicles, remote health care wherein the URLLC require shorter TTI than those of other services (see Oh: paragraph 38).
Chen in view of Oh does not explicitly teach a time duration allocated for preparation of a physical uplink shared channel (PUSCH).
However, Dahlman teaches preparing the scheduled uplink transmission based on the decoded DCI, and an amount of time alignment provided to the UE (see Dahlman: paragraphs 44 and 55). In addition, Dahlman teaches the processing time needed to decode the DCI and prepare the uplink transmission based on the PYSCH (see Dahlman: paragraphs 93 and 107). In addition, Dahlman teaches the actual starting position within the uplink slot may be determined considering the UE PUSCH preparation procedure time (see Dahlman: paragraph 119). In addition, Dahlman teaches PUSCH preparation time based on the UE capabilities (see Dahlman: paragraph 120 “Table 1 & Table 2”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Dahlman in the combined RA procedure in BWP switching of Ho and Chen in order to take into account PUSCH preparation time based on the UE capabilities (see Dahlman: paragraph 120 “Table 1 & Table 2”).

           For claims 2, 9, and 16 Chen teaches the method, further comprising: 
selecting a down-link reference signal from one or more down-link reference signal received from the base station (see paragraph 44 “for the RA procedure, the UE’s MAC entity need to know the selected Synchronization Signal (SS) block to select the associated PRACH resource and /or the associated preamble sequences wherein the selected SS block may be provided by Layer 1 (L1) to the MAC entity”), 
wherein the one or more random access available resources are corresponding to the selected down-link reference signal (see paragraph 44 “for the RA procedure, the UE’s MAC entity need to know the selected Synchronization Signal (SS) block to select the associated PRACH resource and /or the associated preamble sequences wherein the selected SS block may be provided by Layer 1 (L1) to the MAC entity”).

           For claims 3, 10, and 17 Chen teaches the method, wherein the down-link reference signal is a synchronization signal block (see paragraph 44 “synchronization signal block”) or 

For claims 6, 13, and 20 Chen in view of Oh further in view of Dahlman teaches the method, wherein the first time duration further includes a time duration for switching from the first bandwidth part to the second bandwidth part and a time duration allocated for initialization of a preamble sequence transmission (see Chen: paragraph 45 “timer-based solution may be used to switch the active DL BWP to a default BWP. For example, in NR, once a BWP inactivity timer (first interval) expires, th e UE may switch the active BWP to a default BWP configured by the NW”).

For claims 7 and 14 Chen in view of Oh further in view of Dahlman teaches the method, wherein the second time duration includes a time duration allocated for preparation of a physical uplink shared channel (PUSCH) and a time duration allocated for initialization of a preamble sequence transmission (as discussed in claim 1).

           For claim 8 Chen in view of Oh teaches an apparatus for wireless communication, the apparatus being a user equipment (UE), comprising: 
a memory (see Chen: Fig. 13 “memory 1328”); and 
at least one processor coupled to the memory and configured to (see Chen: Fig. 13 “processor 1326 coupled to memory 1328”): 
receive a request from a base station to initiate a random access procedure in a connected state (as discussed in claim 1); 
determine whether a first bandwidth part that is active contains any random access resource that is available (as discussed in claim 1); 
wherein, when the first bandwidth part does not contain any random access resource that is available, the at least one processor is further configured to (as discussed in claim 1): 
switch to a second bandwidth part that contains one or more random access resources that are available (as discussed in claim 1); and 
transmit a preamble sequence at a first random access resource selected from the one or more random access resources that are available, the first random access resource being at least a first time duration subsequent to the request, wherein the first time duration includes a time duration allocated for preparation of a physical uplink shared channel (PUSCH) (as discussed in claim 1); 
wherein, when the first bandwidth part contains the one or more random access resources that are available, the at least one processor is further configured to (as discussed in claim 1): 
transmit the preamble sequence at a second random access resource selected from the one or more random access resources that are available, the second random access resource being at least a second time duration subsequent to the request, the second time duration being shorter than the first time duration (as discussed in claim 1).

           For claim 15 Chen in view of Oh teaches a non-transitory computer-readable medium storing computer executable code for wireless communication of a user equipment (UE) (as discussed in claim 1), comprising code to: 
receive a request from a base station to initiate a random access procedure in a connected state (as discussed in claim 1); 
determine whether a first bandwidth part that is active contains any random access resource that is available (as discussed in claim 1); 
wherein, when the first bandwidth part does not contain any random access resource that is available, the code is further configured to (as discussed in claim 1): 
switch to a second bandwidth part that contains one or more random access resources that are available (as discussed in claim 1); and 
transmit a preamble sequence at a first random access resource selected from the one or more random access resources that are available, the first random access resource being at least a first time duration subsequent to the request, wherein the first time duration includes a time duration allocated for preparation of a physical uplink shared channel (PUSCH) (as discussed in claim 1); 
wherein, when the first bandwidth part contains the one or more random access resources that are available, the code is further configured to (as discussed in claim 1): 
transmit the preamble sequence at a second random access resource selected from the one or more random access resources that are available, the second random access resource being at least a second time duration subsequent to the request, the second time duration being shorter than the first time duration (as discussed in claim 1).

7.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oh further in view of Dahlman further in view of Kazmi et al. (US 2015/0011236 A1).

           For claims 4-5, 11-12, and 18-19 Chen in view of Oh further in view of Dahlman teaches the method, further comprising: 
determining to measure one or more down-link reference signals for selecting the down-link reference signal (see Oh: paragraph 57 “RS is used for decoding PDCCH or DCI” and paragraph 212 “measure the strength of the signal received”); and 
Chen in view of Oh further in view of Dahlman does not explicitly teach prolonging the first time duration and the second time duration to include a time duration allocated for performing the measurement.
However, Kazmi teaches selecting and /or extending (prolonging) time interval and /or extending measurement bandwidth for at least one procedure based on maximum power reduction expected to be applied (see Kazmi: paragraphs 227, 454, and claim 59).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Dahlman in the combined RA procedure in BWP switching of Dahlman, Ho and Chen in order to extend measurement time interval based on maximum power reduction expected (see Kazmi: paragraphs 227, 454, and claim 59).

           For claims 5, 12, and 19 Chen in view of Oh further in view of Dahlman further in view of Kazmi teaches the method, wherein the determination to measure the one or more down-link reference signals is based on a quality of a prior measurement of a down-link reference signal (see Oh: paragraph 57 “RS is used for decoding PDCCH or DCI”, paragraph 212 “measure the strength of the signal received”, paragraph 190 “measure the strength of the signal received” and UL transmission based on a quality of service (QoS)”).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415